Allen, J.
delivered the opinion of the Court.
The Court is of opinion, that the proper construction of the contract between the parties contained in the title bond executed by the said John A. Browning to the appellant, dated the 9th of April 1838, required the said John A. Browning to make a good and sufficient deed to the appellant for the specific property named in said contract, and devised and bequeathed to said John A. Browning by the will of Francis Browning, jr.; the reference to the devise being descriptive of the property sold and to be conveyed, and not being intended to make the contract one of hazard on the part of the purchaser, as to the interest in the estate purchased by him. The Court is farther of opinion, that the purchaser was entitled to indemnity against the incumbrances growing out of the renunciation of the will by the widow of Francis Browning, jr. and the assignment of dower to her in said Francis Browning, jr.’s estate, and the claim of the pretermitted child to contribution from the other devisees and legatees in the will; and to an injunction to restrain the payment of the balance of the purchase money, until the extent of his loss from said incumbrances could be ascertained. The Court is therefore of opinion that said decree is erroneous. It is therefore reversed with costs to the appellant, and remanded, with instructions to reinstate the injunction heretofore awarded, to await the determination of the controversies growing out of said assignment of dower to said widow, and the claim to contribution by said pretermitted child; and for farther proceedings in order to a final decree.